DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications through the applicant’s application filed on 09/28/2020.
	
Information Disclosure Statement
IDSs submitted on 9/28/2020 and 03/11/2021 have been considered by examiner. A signed and initialed copy is attached hereto.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites the method for identifying a retrieval cost associated with retrieving a field in an object from data storage, comparing the retrieval cost for the field to a cost threshold, storing the field in either a persistent memory device or a non-persistent memory device based on a comparison of the retrieval cost to the cost threshold.
 . 
The limitation of  identifying a retrieval cost associated with retrieving a field in an object from data storage, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “identifying” in the context of this claim encompasses the user observes the retrieval cost of a field of data object.  
The limitation of comparing the retrieval cost for the field to a cost threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “comparing” in the context of this claim encompasses the user compares the retrieval cost to cost threshold.  
The limitation of selecting a persistent memory device or a non-persistent memory device based on a comparison of the retrieval cost to the cost threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  For example, the user selects the either persistent memory device or a non-persistent memory device after comparing.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim recites one additional element – storing the field in either a persistent memory device or a non-persistent memory device based on a comparison of the retrieval cost to the cost threshold.  These step is recited at a high-level of generality (i.e., as a generic computer function of storing) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of storing amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible. 
Claims 2-4 recite additional elements of retrieval cost is identified based on an access frequency for the field, the retrieval cost is identified based on an access cost factor for the field, the access cost factor is assigned a constant value if the persistent memory device is byte-addressable .  These additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The additional elements that are insufficient to amount to significantly more than the judicial exception.   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claims 5-8 recite additional limitations of the access cost factor is proportional to a serialization/deserialization cost, the serialization/deserialization cost is based on a bit length of the field, and the retrieval cost is identified based on a latency cost factor of either or both the persistent memory device and the non-persistent memory device.  These additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The additional elements that are insufficient to amount to significantly more than the judicial exception.   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claim 10-17, and 19-20 recite limitations similar to limitation of claims 1-8, and are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 10-13, 16-17, and 19-20 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Bartley et al. (US 2008/0016297).
With respect to claim 1, Bartley discloses a method, comprising: 
identifying a retrieval cost associated with retrieving a field in an object from data storage
(fig.3A, para.[0025], [0009]: data in memory as object and data units: AXXXX, BXXXX, CXXXX as plurality field of object, determining the location where the data unit is stored based on the relative frequency use of the data unit and the latency of the storage location corresponding to the data unit (≈ latency cost));  
comparing the retrieval cost for the field to a cost threshold for storing data in persistent memory
(fig. 4 block 420 and 424, para.[0026]: determining if usage frequency of the data unit or field of object greater or small than a threshold); and 
selectively storing the field in either a persistent memory device or a non-persistent memory device based on a comparison of the retrieval cost for the field to the cost threshold
(para.[0009], [0012]: determining the location where the data unit is stored based on the relative frequency use of the data unit and the latency of the storage location corresponding to the data unit).  
Claims 10 and 19 recite limitations similar to limitations of claim 1, and are rejected for the same reasons.
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Bartley teaches the retrieval cost is identified based on an access frequency for the field(para.[0009], [0004]: amount of time to access data unit).  
Claims 11 and 20 recite limitations similar to limitations of claim 2, and are rejected for the same reasons.
Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Bartley teaches the retrieval cost is identified based on an access cost factor for the field(para.[0005], [0012]).    
Claim 12 recites limitations similar to limitations of claim 3, and are rejected for the same reasons.
Claim 4 is rejected for the reasons set forth hereinabove for claim 3 and furthermore Bartley teaches the access cost factor is assigned a constant value if the persistent memory device is byte-addressable(para.[0009], [0004]: amount of time to access data unit).  
Claim 13 recites limitations similar to limitations of claim 4, and are rejected for the same reasons.
Claim 7 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Bartley teaches the retrieval cost is identified based on a latency cost factor of either or both the persistent memory device and the non-persistent memory device(para.[0009], [0004]: amount of time to access data unit.  Para. [0026]: faster latency class and slower latency class).
Claim 16 recites limitations similar to limitations of claim 7, and are rejected for the same reasons.  
Claim 8 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Bartley teaches the object includes a plurality of field that are stored in a tiered memory structure across the persistent memory device and non-persistent memory device( para.[0004]: disk memory such as hard drive.  para.[0004]: main memory such as DRAM.  para.[0004]: flash memory).
Claim 17 recites limitations similar to limitations of claim 8, and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bartley et al. (US 2008/0016297), and further in view of Raghavan et al. (US 2014/0258265).
Claim 5 is rejected for the reasons set forth hereinabove for claim 3 and furthermore Bartley teaches the access cost factor is associated with accessing the field if the persistent memory device is not byte-addressable(fig.3A, para.[0025], [0009]).  
However, Bartley does not disclose other limitation in claim.
Raghavan discloses the access cost factor is proportional to a serialization/deserialization cost associated with accessing the field (para.[0054]: access cost is the combination of IO cost, de-serialized cost, wherein the IO cost is the number of bits read form the disk).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Raghavan' s teachings into Bartley' s teaching to include the access cost is the combination of IO cost and de-serialization cost, wherein the IO cost is the cost of number of bits to be read  because one of skill in the art would knowledge that the reading data involving the de-serialization, the length of data to be read also affect the reading cost.
Claim 14 recites limitations similar to limitations of claim 5, and are rejected for the same reasons.
Claim 6 is rejected for the reasons set forth hereinabove for claim 5. 
However, Bartley does not disclose limitation in claim.
Raghavan discloses the serialization/deserialization cost is based on a bit length of the field(para.[0054]: access cost is the combination of IO cost, de-serialized cost, wherein the IO cost is the number of bits read form the disk).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Raghavan' s teachings into Bartley' s teaching to include the access cost is the combination of IO cost and de-serialization cost, wherein the IO cost is the cost of number of bits to be read  because one of skill in the art would knowledge that the reading data involving the de-serialization, the length of data to be read also affect the reading cost.
Claim 15 recites limitations similar to limitations of claim 6, and are rejected for the same reasons.

Allowable Subject Matter
Claim 9 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




09/30/2022
/THU NGUYET T LE/Primary Examiner, Art Unit 2162